"I give and bequeath to my beloved daughter, Ann Jones, one (483) negro boy named Harry, and all the remainder of my property, with Dick."
After the execution of the said will, and before the death of the testatrix, the woman, Tena (bequeathed to the said William Jones) had two children, to wit: Moll and Jude. The testatrix died in the year 1871, without altering or revoking her said will. Thereupon the defendants caused the same to be duly proved, qualified as executors thereof, and took into their possession the said Moll and Jude.
Ann Jones, the plaintiff, filed her petition against the defendants, and claims the said Moll and Jude, as part of the residuary property of the testatrix, which had not been before specifically given away.
And the question is, whether Ann Jones is entitled to the negroes, Moll and Jude, by virtue of that clause of the will which gives her the remainder of the testatrix' property. Or is William Jones entitled to the same, by reason of the bequest of the negro woman, Tena, the mother of Moll and Jude?
As the will did not begin to operate until the death of the testatrix, no right to Tena vested in William Jones until that time; she remained the property of the testatrix, who was entitled to all the profits arising from her; consequently her children, the negroes in question, were the property of the testatrix at her death; and as they were not specifically bequeathed by her, form part of the residuum of her estate, and are included in the bequest to Ann, the plaintiff, of the remainder of the testatrix' property.
Judgment for plaintiff.
Cited: Powell v. Cook, 15 N.C. 499; Covington v. McEntire, 37 N.C. 319;Stultz v. Kiser, 37 N.C. 541; Richmond v. Vanhook, 38 N.C. 586.
NOTE. — See Pearson v. Taylor, 15 N.C. 188; Hurdle v. Elliott,23 N.C. 174; Cole v. Cole, ibid., 460. *Page 398 
(484)